[Cite as State v. Lewis, 2019-Ohio-125.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       29046

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
WILLIAM LEWIS                                        AKRON MUNICIPAL COURT
                                                     COUNTY OF SUMMIT, OHIO
        Appellee                                     CASE No.   18 TRC 02815

                                  DECISION AND JOURNAL ENTRY

Dated: January 16, 2019



        SCHAFER, Judge.

        {¶1}     Appellant, the State of Ohio, appeals from the decision of the Akron Municipal

Court, granting Appellee, William Lewis’, motion to suppress. This Court reverses.

                                                I.

        {¶2}     Early one evening, Trooper Michael Chiarappa saw a car traveling southbound on

South Hawkins Avenue. The car was missing its front license plate and had heavily tinted

windows, so the trooper executed a traffic stop. When he approached the car and spoke with its

driver, Lewis, the trooper detected a strong odor of alcohol. He also made several additional

observations that led him to believe Lewis was driving under the influence. Consequently, he

asked Lewis to perform field sobriety testing. Lewis complied, performed poorly on the tests,

and refused to submit to a breathalyzer. Trooper Chiarappa then arrested Lewis.

        {¶3}     Lewis was cited for operating a vehicle while under the influence of drugs or

alcohol and failing to display a front license plate. He then filed a motion to suppress on several
                                                 2


grounds, including that Trooper Chiarappa lacked probable cause to arrest him. It was Lewis’

position that a light sensitivity condition and the side effects of a certain medication he was

taking explained the majority of the indicators that Trooper Chiarappa claimed to have observed.

It also was his position that the trooper failed to substantially comply with applicable testing

guidelines when administering the field sobriety tests.

       {¶4}    Following a suppression hearing, the trial court granted the motion to suppress on

the basis that Trooper Chiarappa lacked probable cause to arrest Lewis.             The State then

immediately appealed from the trial court’s ruling.

       {¶5}    The State’s appeal is now before this Court and raises one assignment of error for

our review.

                                                 II.

                                       Assignment of Error

       The trial court erred when it granted [Lewis’] Motion to Suppress.

       {¶6}    In its sole assignment of error, the State argues that the trial court erred by

granting Lewis’ motion to suppress because the record reflects that Trooper Chiarappa had

probable cause to arrest him. Upon review, we are unable to address the merits of the State’s

argument.

       {¶7}    A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. When the trial court considers a motion to

suppress, it assumes the role of trier of fact and, therefore, it is in the “best position to resolve

factual questions and evaluate the credibility of witnesses.” Id., citing State v. Mills, 62 Ohio

St.3d 357, 366 (1992). Thus, a reviewing court “must accept the trial court’s findings of fact if

they are supported by competent, credible evidence.” Id. This Court must “then independently
                                                  3


determine, without deference to the conclusion of the trial court, whether the facts satisfy the

applicable legal standard.” Id.

       {¶8}    When a trial court rules on a motion to suppress and “fails to make adequate

factual findings, this Court cannot determine the extent to which the facts in the record were

considered by the trial court.” State v. Purefoy, 9th Dist. Summit No. 27992, 2017-Ohio-79, ¶

18. The “absence of factual findings impedes our ability to review [the] suppression ruling” in

accordance with the Supreme Court’s directive in Burnside. State v. Martucci, 9th Dist. Summit

No. 28888, 2018-Ohio-3471, ¶ 11. Thus, in the absence of adequate factual findings, this Court

has reversed suppression rulings and remanded matters for trial courts to make factual findings in

the first instance. See Purefoy at ¶ 18. Accord State v. Soto, 9th Dist. Lorain No. 16CA011024,

2017-Ohio-4348, ¶ 17-18.

       {¶9}    As noted, the trial court granted Lewis’ motion to suppress upon its determination

that Trooper Chiarappa lacked probable cause to arrest him. The court did not, however, issue

any findings of fact, either in its written journal entry or orally on the record at the conclusion of

the suppression hearing. “An officer has probable cause to arrest an individual for impaired

driving if, ‘at the time of arrest, the officer had sufficient facts derived from a reasonably

trustworthy source to cause a prudent person to believe the suspect was driving under the

influence.’” State v. Spees, 9th Dist. Medina No. 17CA0061-M, 2018-Ohio-2568, ¶ 30, quoting

State v. Hopp, 9th Dist. Summit No. 28095, 2016-Ohio-8027, ¶ 8. This Court has recognized

that a probable cause determination is a fact-intensive inquiry that “‘requires consideration of the

totality of the circumstances known to the officer at the time of the arrest.’” Spees at ¶ 30,

quoting State v. Rogers, 9th Dist. Wayne No. 16AP0014, 2017-Ohio-357, ¶ 9. In the absence of

any factual findings on the part of the trial court, this Court “cannot determine the extent to
                                                 4


which [it considered] the facts in the record * * *.” Purefoy at ¶ 18. See also Burnside at ¶ 8

(instructing appellate courts to accept trial court’s factual findings if supported by competent,

credible evidence).      Accordingly, we must reverse the trial court’s suppression ruling and

remand this matter for it to make adequate factual findings in the first instance. See Purefoy at ¶

18. The State’s sole assignment of error is sustained on that basis.

                                                III.

       {¶10} The State’s sole assignment of error is sustained. The judgment of the Akron

Municipal Court is reversed, and the cause is remanded for further proceedings consistent with

the foregoing opinion.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Akron Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         5


      Costs taxed to Appellee.




                                             JULIE A. SCHAFER
                                             FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

EVE V. BELFANCE, Director of Law, and BRIAN D. BREMER, Assistant Director of Law, for
Appellant.

NICHOLAS J. CARDINAL, Attorney at Law, for Appellee.